DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Orr et al (U.S. 8,123,279) in view of Smith (U.S. 2007/0145775).
Orr discloses a window net for a door (90) of an off-road vehicle, comprising: a boundary support (36) for attaching the window net (30) to a window frame (14); and a hand hole (54) disposed near the bottom of the boundary support (36), wherein a plurality of attachments (64-80) are disposed along the boundary support (36) for coupling the window net (30) with the window frame (14), wherein the plurality of attachments (64-80) are configured to retain the window net (30) in an extended disposition within the window frame (14); wherein the plurality of attachments is any of various suitable hardware fasteners (65, 67, 69, 71, 73), wherein suitable hardware fasteners (65, 67, 69, 71, 73) are disposed along the window frame for coupling with the plurality of attachments (66, 68, 70), wherein the hand hole (54) is disposed within the window net near a top of the door (90), wherein the boundary support (40) extends around the hand hole (54) to provide support to the window net.
Orr discloses every element of the invention as discussed above except that the one or more vertical supports extending from a top to a bottom of the boundary support.
Smith teaches the window net (14) comprises one or more vertical supports (74) extending from a top to a bottom of the boundary support (12).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the window net door of Orr as taught by Smith in order to provide the desired rigidity of the window net.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 29-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orr et al (U.S. 8,123,279).
Orr discloses a window frame for a door of an off-road vehicle, comprising: a front frame portion (18); a top frame portion (16); a rear frame portion (20); and a plurality of attachments (64-80) to support a window net (30) in an extended disposition within the window frame (14), wherein the window frame delineates an open area surrounded by a top of the door (90), a roof of the vehicle, and a windshield of the vehicle, wherein the window frame comprises any one or more of: a front frame portion (18) disposed adjacent to the windshield area; a top frame(16) portion disposed adjacent to the roof, and a rear frame portion  (20) extending from the top frame portion to a rear of the top of the vehicle door, wherein the front frame portion (18) extends upward from a front of the door (90) adjacent to the windshield area, wherein the top frame portion (16) extends from the front frame portion (18) rearward adjacent to roof, wherein the rear frame portion (20) extends from the top frame portion (16) to a rear of the door (90), wherein the plurality of attachments (64-80) are disposed along any one or more of the front frame portion (18), the top frame portion (16), the rear frame portion (20), and the top of the vehicle door (90), such that the window net (30) extends throughout the open area, wherein any one or more of the front frame portion (18), the top frame portion (16), and the rear frame portion (20) include any of one or more bends, one or more angled portions, and one or more curves, such that the window frame delineates the open area, wherein the front frame portion (18), the top frame portion (16), and the rear frame portion (20) are manufactured as separate components that may be assembled together during installation onto the off-road vehicle.  
Regarding claims 38-40, these claims recite a method of making a product such as a portion of a vehicle door that is manufactured as a single component that is ready for installation onto the off-road vehicle in claim 38;  the vehicle door and the window frame are fabricated by way of stamping or injection molding in claim 39 and the vehicle door and the window frame are fabricated by way of additive manufacturing in claim 40, and according to MPEP 2113 a method of making a product in a product claim is not given a patentable weight.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,300,877. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of U.S. Patent No. 10,300,877 read on the instant application as recited in claims 21-40.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,046,276. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 11,046,276read on the instant application as recited in claims 21-40.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677. The examiner can normally be reached 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen J Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TOAN C TO/Primary Examiner, Art Unit 3614                                                                                                                                                                                                        December 17, 2022